Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “…first contact layer at least in places in the region of the cavity in which a third contact layer…”  
A punctuation mark is required after the limitation cavity else the aforementioned limitation would led to indefiniteness of the claim.
Appropriate correction is required

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
	OPTOELECTRONIC COMPONENT AND THE CONNECTIVIY THEREOF

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electrical terminals of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shum [US PGPUB 20140145235].

Regarding claim 1, Shum teaches an optoelectronic component with: 
a carrier (see annotated Fig. 4), 
a structure (see annotated Fig. 4), 
an insulating layer (insulator, Fig. 4) which has an electrically insulating material (Para 30), and 
a first contact layer which has an electrically conductive material, (Para 33, claim 1 or 28; see annotated Fig. 4), wherein 
the insulating layer is arranged on the carrier and has a cavity (Fig. 4), 
the structure is arranged in the cavity (Fig. 4), 
first contact layer is arranged between the structure and the carrier and between the insulating layer and the carrier (Fig. 4), and 
the first contact layer has at least one interruption (Fig. 4 ), such that the carrier is free of the first contact layer at least in places in the region of the cavity (Fig. 4), 
in which a third contact layer (reflector, Para 30, Fig. 4), which has electrically conductive material (Para 30), is arranged at least in places on a top side of the insulating layer facing away from the carrier (Fig. 4), and in which the third contact layer completely covers the top side of the insulating layer (Fig. 4).
Shum does not specifically disclose an optoelectronic semiconductor chip.
However, the present invention is related to a LED package having LED chips (Para 27). It also noted that the structure depicted in Fig. 4 is similar to LED of Fig. 1, LED 1001, 1101 and 1201 of Fig. 10, 11 and 12 respectively. 
Thus, it would be obvious to a person having ordinary skill have the structure of Fig. 4 be a LED (optoelectronic semiconductor chip) based on the rationale of simple substitution of one known element with a suitable another to obtain predictable results 
    PNG
    media_image1.png
    401
    755
    media_image1.png
    Greyscale

Annotated Fig. 4

Regarding claim 2, Shum teaches an optoelectronic component in which the cavity extends completely through the insulating layer from a top side facing away from the carrier to the carrier (Fig. 4).

Regarding claim 3, Shum teaches an optoelectronic component in which the semiconductor chip and the insulating layer are arranged without contact to each other (Fig. 4).

Regarding claim 4, Shum teaches an optoelectronic component in which the second contact layer, which has an electrically conductive material, is arranged at least in places on an underside of the carrier facing away from the insulating layer and has at least one interruption, so that the carrier is free of the second contact layer at least in places in the region of the cavity (Fig. 4).

Regarding claim 5, Shum teaches an optoelectronic component in which the first contact layer is electrically conductively connected to the second contact layer (Fig. 4).

Regarding claim 10, Shum teaches an optoelectronic component in which is surface mountable (in view of second contact layer, Fig. 4).

Regarding claim 11, Shum teaches an optoelectronic component in which is free of an electrically conductive layer extending over the entire extent of the optoelectronic component in a lateral direction, wherein the lateral direction being parallel to a main extension plane of the optoelectronic component (Fig. 4).

Regarding claim 12, Shum teaches an optoelectronic component in which the optoelectronic semiconductor chip is protruded over by the insulating layer in a vertical direction or ends flush therewith, wherein the vertical direction is perpendicular to a main extension plane of the optoelectronic component (Fig. 4).

Regarding claim 13, Shum teaches an optoelectronic component in which a third contact layer, which has an electrically conductive material, is arranged at least in places on a top side of the insulating layer facing away from the carrier, and the third contact layer completely covers the top side of the insulating layer, wherein the optoelectronic component is free of an electrically conductive layer extending over the entire extent of the optoelectronic component in a lateral direction, wherein the lateral direction being parallel to a main extension plane of the optoelectronic component (Fig. 4).


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shum [US PGPUB 20140145235].

Regarding claim 8, Shum teaches the limitations of the claim upon which it depends.
Shum does not specifically disclose the limitation of claim 8
Referring to the invention of Kim, Kim teaches various LED structure and how they are mounted, wherein in an instance, the LED has electrical contacts of the side facing away from the carrier 110 (Fig. 1 or 5).
In view of such teaching by Kim, it would have been obvious to a person having ordinary skills in the art to have the device of Shum comprise the teaching of Kim based on the rationale of simple substitution of one known element/structure with a suitable another to obtain predictable results (MPEP 2143).

Regarding claim 9, the modified device of Shum teaches an optoelectronic component in which the electrical contacts of the optoelectronic semiconductor chip are electrically conductively connected to electrical terminals on an underside of the carrier facing away from the insulating layer (wherein the electrical terminals are the second contact layer in the device of Shum).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/Primary Examiner, Art Unit 2819